On April 5, 1920, a motion was filed by the appellant Crosby for an order amending the mandate. The following opinion was filed May 5, 1920:
Per Curiam. The decision and mandate of this court on the appeal in this case determined that the defendant Crosby was entitled to a judgment in the court below of dismissal of the action as against him. Upon such a judgment in the circuit court he would be entitled to costs in his favor as against the plaintiff as a matter of course. For this reason we do not deem it necessary to change the mandate, and the motion to amend it is therefore denied without costs.